NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Prior art(s) include(s):

	The examiner finds Garza et al (US 2014/0337868) to be the closest prior art which is focused on determining how many users in a room are consuming media content. It does so by tracking user movements and noises via a camera and microphone. Garza does not teach determining an audience based on short range wireless communications, determining a manner of output of the streaming device, such as headphones or a Bluetooth speaker, or determining if the nearby devices are providing user movement data that reflects moving in time with a song. Atsmon et al (US 2010/0063880) teaches determining a whether a device is using earphones to determine whether to present advertising content. Such determination is similar to applicant’s sharing criterion. Beser at al (US 2009/0025024)  teaches using various sensors to determine that various users making up an audience are consuming  the provided content. Sheinfeld et al (US 2014/0379477) teaches tracking users near a source of media by way of their mobile phones including movement. Rapaport et al (US 2012/0290950) teaches using a device with accelerometers to track head nodding that correlates to a background melody that a user is in step with. The examiner finds that the combination of elements is not obvious in light of the prior art.  As a result such rejections have been withdrawn.

 
	With regard to standing under 35 USC 101, in light of the January 2019 guidance on subject matter eligibility the examiner finds that the claims include a practical application. The invention provides a practical application of a user streaming audio device determining other mobile devices nearby using short range wireless communication to provide movement data reflecting moving in time with a song. Further, a determination is made as to the manner of output of the streaming device, such as headphone vs a Bluetooth speaker. Such information is used to determine other users that are within the area and consuming the audio content for purposes of selecting content. As a result such rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688